DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verduyn (US 8,491,032 B1) in view of Wardewll (US 5,338,084).
Verduyn discloses the claimed rolling tarp deployment system including a flatbed trailer 24, a first bow, frontmost element 25 (Figures 2 and 3), a first tensioning assembly 50 (Figure 3) with a first member 66 (Figure 3), a second member 60 (Figure 3) and a first actuator motor 56 (Figure 3), a second bow, rearmost element 25 (Figures 1 and 2), a second tensioning assembly with a third member 96 (Figures 7 and 8), a fourth member 82 (Figures 7 and 8) and a second actuator motor 86 (Figures 7-8).  The first and second bows translate along the flatbed trailer by way of trollies 40 or “rollers”.
Regarding claim 2, note bulkhead 20 (Figures 2-3).
Regarding claim 3, note tarp section which connects the first and second bows.
Regarding claim 5, the first actuator motor 56 moves the second member 60 to engage the first member 66.
Regarding claim 7, the second actuator motor 86 moves the fourth member 82 to engage the third member 96.
The recitations in claim 8 follow from the structural features identified above.
The recitations in claim 9 follow from the structural features identified above.  Also, see Figures 3, 7 and 8.
Regarding claim 17, see Figures 7-8.
Verduyn does not disclose that the first and second trollies or “rollers” are motorized roller assemblies.
Wardell discloses a rolling tarp deployment system including a flatbed trailer having roller assemblies 146 associated with a first, front bow 144 (Figure 1) and a second, rear bow 144 (Figure 1) which are motorized by way of motors 164 and 160 (Figures 1-2), respectively.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the first and second roller assemblies of Verduyn to be moved by motors as taught by Wardell in order to automate a manual operation which results in easier adjustment of the rolling tarp deployment system.
Regarding claim 19, Verduyn, as modified, discloses a deployment system apparatus and an method for use thereof, where the apparatus includes a first bow front element 25 (Figures 2 and 3), a bulkhead 20, a first motorized roller assembly with an actuator motor (as taught by Wardell), a second bow rear element 25 (Figures 1 and 2), a second motorized roller assembly with an actuator motor (as taught by Wardell), first member 66 (Figure 3), second member 60 (Figure 3), third member 96 (Figures 7 and 8) and fourth member 82 (Figures 7 and 8 and where the recited method steps follow from the method of use of the deployment system.  Such method includes an initial or “preset” tensioning load upon activation of the third member engaging the fourth member by the second actuator motor.
Regarding claim 4, Verduyn, as modified, discloses the claimed invention except that the first actuator motor 56 moves the second member 60 to engage the first member 66 rather than vice versa.
According to MPEP 2144.04 VI A and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) a mere reversal of parts was held to be an obvious modification.
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the first actuator motor to operably move the first member to engage the second member because such reversal of parts has been held in In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) to be a matter of an obvious modification and such a modification would perform in a functionally equivalent manner in the tarp deployment system of Verduyn, as modified.
Regarding claim 6, Verduyn, as modified, discloses the claimed invention except that the second actuator motor 86 moves the fourth member 82 to engage the third member 96 rather than vice versa.
According to MPEP 2144.04 VI A and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) a mere reversal of parts was held to be an obvious modification.
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the second actuator motor to operably move the third member to engage the fourth member because such reversal of parts has been held in In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) to be a matter of an obvious modification and such a modification would perform in a functionally equivalent manner in the tarp deployment system of Verduyn, as modified.
Regarding claim 10, Verduyn, as modified, discloses the claimed invention except that the second tensioning assembly is arranged at the front portion of the flatbed trailer and the second tensioning assembly is arranged at the rear portion of the flatbed trailer rather than vice versa.
According to MPEP 2144.04 VI A and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) a mere reversal of parts was held to be an obvious modification.
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to reverse the locations of the first and second tensioning assemblies so that the first tensioning assembly is at the rear of the flatbed trailer and the second tensioning assembly is at the front of the flatbed trailer because such reversal of parts has been held in In Re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) to be a matter of an obvious modification and such a modification would perform in a functionally equivalent manner in the tarp deployment system of Verduyn, as modified.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Verduyn (US 8,491,032 B1) in view of Wardewll (US 5,338,084) as applied above to claim 1 and further in view of Beshiri et al. (US 2017/0028828 A1).
Verduyn, as modified, discloses the claimed invention except for a rear cover assembly having a rear cover and a motor to displace the rear cover.
Beshiri et al. disclose a tarp deployment system 100 with rear cover assembly 1400 (Figures 14A and 14B) having a rear cover 1404 and 1406 taken together and an actuator described as a coil spring in paragraph [0056].
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the tarp deployment system of Verduyn, as modified, to include a rear cover assembly as taught by Beshiri to provide protection for cargo located at the rear of the trailer.  It would have been further obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to automate the spring actuator of the rear cover of Verduyn, as twice modified, to include a motor because such automation of a mechanical actuator that is prone to wear and tear and eventual failure to be replaced by a motor is considered to be a notoriously well-known mechanical expedient.

Allowable Subject Matter

Claims 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The recitation in claim 13 of a manual drive assembly which is configured to engage and disengage the first and second members is not taught nor fairly suggested by the prior art of record.
The recitation in claims 14 and 18 of a load cell link is not taught nor fairly suggested by the prior art of record.  Also, claims 15 and 16 which depend from claim 14 are allowable at least for the same reason.
The recitation in claim 20 of operating the second motor to increase or decrease engagement of the third and fourth members thereby maintaining the preset tensioning load is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross, Jr. 4,342,480 discloses a tarp deployment system with tensioning means 36 shown in Figure 4.
Henning 6,511,117 discloses a tarp deployment system with biasing (tensioning) means 34 as shown in Figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612